DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed on 09/14/2021 have been fully considered but they are not persuasive for at least the following reasons:
Applicant arguments: the second light-shielding film  comprises nano silicon particles to absorb blue light, and the particle sizes of the nano silicon particles required can ranqe from about 3nm to 5 nm.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nano silicon particles to absorb blue light) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d　1181, 26 USPQ2d　1057 (Fed. Cir. 1993). Furthermore, Cho discloses wherein particle sizes of the nano silicon a particle diameter of the silicon nanoparticles is between 0.5-200 nm (nanometer”).
Thus, the well-made rejection included in the 07/20/2021 Non-Final Office Action is proper and hereby made FINAL.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and  8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) and further in view of Cho et al ( US 2010/0315580 A1; hereafter Cho).

Regarding claim 1, Matsunaga discloses a display substrate, comprising: 
a base substrate (Fig 2-3, substrate 1,Para [ 0031]); 
dielectric layer 6) that are stacked, wherein an orthographic projection of an active layer  (Fig 2-3, element 7, Para [ 0033]) of the thin film transistor on the base substrate (1) is within an orthogonal projection of the light shielding layer (Fig 2-3, element [ 5 &6]) on the base substrate (1), and the second light shielding layer comprises nanoparticles ( Para [ 0033] discloses dielectric layer 6, construed as light shielding layer, made with silicon oxide film having a thickness 150nm);  the nanoparticles are nano silicon particles ( Para [ 0033] discloses dielectric layer 6, construed as light shielding layer, made with silicon oxide film having a thickness 150nm, which has silicon particle). 

But, Matsunaga does not disclose explicitly the light shielding layer capable of absorbing light in a specific wavelength range and particle sizes of the nano silicon particles range from 3nm to 5nm.
In a similar field of endeavor, Choi discloses the light shielding layer capable of absorbing light in a specific wavelength range (Fig 7B, Para [0080-0081], silicon oxide layer, with light absorption property).
Since Matsunaga and Choi are both from the similar field of endeavor, and silicon oxide with light absorption property, the purpose disclosed by Choi would have been recognized in the pertinent art of Matsunaga. Therefore it would have been obvious to in the art before the effective filing date of the invention to combine Matsunaga in light of Choi teaching “the light shielding layer capable of absorbing light in a specific wavelength range (Fig 7B, Para [0080-0081], silicon oxide layer with light absorption property)” for further advantage such as to improve reliability of thin film transistor device.
But, Matsunaga and Choi does not disclose explicitly particle sizes of the nano silicon particles range from 3nm to 5nm.
In a similar field of endeavor, Cho discloses wherein particle sizes of the nano silicon particles range from 3nm to 5nm (Para [0051]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga and Choi in light of Cho teaching “wherein particle sizes of the nano silicon particles range from 3nm to 5nm (Para [0051])” for further advantage such as to desire wavelength light in thin film transistor device. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding claim 2, Matsunaga, Choi and Cho discloses the display substrate according to claim 1, Matsunaga further discloses wherein a material of the first light shielding layer comprises amorphous silicon (layer 5, Para [0033]).  

Regarding claim 8, Matsunaga,  Choi and Cho discloses the display substrate according to claim 1, Matsunaga further discloses the second light shielding layer (dielectric layer 6) is on a side of the first light shielding layer (layer 5) that is away from the base substrate ( substrate 1).  

Regarding claim 9, Matsunaga, Choi and Cho discloses the display substrate according to claim 1, Matsunaga further discloses wherein the thin film transistor comprises a thin film transistor of a top gate structure (Fig 3, Para [0035]).

Regarding claim 10, Matsunaga, Choi and Cho discloses the display substrate according to claim 9, Matsunaga further discloses wherein -4-in a case where the thin film transistor has the top gate structure (Fig 3, Para [0035]), the light shielding layer (Fig 2-3, element [5 &6]) is disposed between the base substrate (substrate 1) and the active layer (Fig 2-3, element 7, Para [0033]).  

Regarding claim 11, Matsunaga, Choi and Cho discloses a display device, comprising the display substrate according to claim 1 (Matsunaga, Para [0046-0050]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) and in view of Cho et al (US 2010/0315580 A1; hereafter Cho) as applied claims above and further in view of CHEN et al (US 2016/0211390 A1; hereafter CHEN).

Regarding claim 3, Matsunaga,  Choi and Cho discloses the display substrate according to claim 1, But, Matsunaga,  Choi and Cho does not disclose explicitly wherein a material of the second light shielding layer further comprises silicon nitride or silicon carbide.  
In a similar field of endeavor, CHEN discloses wherein a material of the second light shielding layer further comprises silicon nitride (Para [0100], silicon nitride layer).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga, Choi and Cho in light of CHEN teaching “wherein a material of the second light shielding layer further comprises silicon nitride (Para [0100], silicon nitride layer)” for further advantage such as to desire wavelength light in thin film transistor device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) and in view of Cho et al (US 2010/0315580 A1; hereafter Cho) as applied claims above and further in view of Koezuka et al (US 2017/0104089 A1; hereafter Koezuka).

Regarding claim 4, Matsunaga,  Choi and Cho discloses the display substrate according to claim 1, Matsunaga further discloses wherein a thickness of the first light shielding layer ranges from 400 A to 600 A (Para [0039]).
But, Matsunaga, Choi and Cho does not disclose explicitly a -3-thickness of the second light shielding layer ranges from 200 A to 500 A.  
In a similar field of endeavor, Koezuka discloses a -3-thickness of the second light shielding layer ranges from 200 A to 500 A (Para [0338]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga, Choi and Cho in light of Koezuka teaching “a -3-thickness of the second light shielding layer ranges from 200 A to 500 A (Para [0338])” for further advantage such as to provide desire thickness and improve device performance.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al (US 2004/0149989 A1; hereafter Matsunaga) in view of Choi et al (US 2012/0018721 A1; hereafter Choi) and in view of Cho et al (US 2010/0315580 A1; hereafter Cho) as applied claims above and further in view of Choi et al (US 2012/0018764 A1; hereafter Choi’764).

Regarding claim 7, Matsunaga,  Choi and Cho discloses the display substrate according to claim 1, But, Matsunaga,  Choi and Cho does not disclose explicitly 
In a similar field of endeavor, Choi’764 discloses wherein the light is blue light, and a wavelength of the blue light ranges from 420nm to 480 nm (Para [0549]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Matsunaga, Choi and Cho in light of Cho’764 teaching “wherein the light is blue light, and a wavelength of the blue light ranges from 420nm to 480 nm (Para [0549])” for further advantage such as to provide blue light in light emitting device.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898